 


109 HRES 190 ATH: Honoring the life and achievements of His Holiness Pope John Paul II and expressing profound sorrow on his death.
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 190 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Hyde submitted the following resolution; which was considered and agreed to
 
RESOLUTION 
Honoring the life and achievements of His Holiness Pope John Paul II and expressing profound sorrow on his death. 
  
Whereas His Holiness Pope John Paul II was born Karol Jozef Wojtyla in Wadowice, Poland, on May 18, 1920, and on October 16, 1978, was elected the 264th Pope of the Catholic Church, making history by becoming the first Pope from Poland and the first non-Italian Pope in more than 400 years; 
Whereas Pope John Paul II dedicated his long life to the peace and well-being of mankind; 
Whereas Pope John Paul II risked his own life by defying the Nazi forces which occupied Poland during World War II and protecting its Jewish population, while trying to inspire faith in the oppressed; 
Whereas Pope John Paul II returned to his native Poland in June 1979, unleashing a patriotic and religious force that would ultimately lead to the peaceful toppling of the Communist regime in Poland; 
Whereas Pope John Paul II was a unique, substantial, and historic catalyst in the demise of Soviet communism and the emancipation of hundreds of millions of people from totalitarian rule; 
Whereas Pope John Paul II used public and private diplomacy and the power of moral suasion to encourage world leaders to respect the inalienable rights of the human person; 
Whereas Pope John Paul II articulated the importance of individual liberty being undergirded by a moral order, embraced the poor and oppressed masses of the world, and encouraged governments and the faithful to attend to the needs of those who are less fortunate; 
Whereas Pope John Paul II ministered to Catholic and non-Catholic alike, providing a personal example of grace, endurance, compassion, courage, sacrifice, and foresight; 
Whereas Pope John Paul II was an articulate and outspoken advocate for religious freedom and Christian humanism, asserting that the Catholic Church could not claim religious liberty for itself unless it was willing to concede it to others; 
Whereas Pope John Paul II sought to heal divisions between the Catholic Church and other Christian faiths, expressing sadness and regret for the acts of individual past and present Catholics who persecuted others on account of their faith, and promoting reconciliation through dialogue with Jews and Muslims and through visits to areas of historic conflict, including Ireland and the Holy Land; 
Whereas Pope John Paul II traveled more extensively than any other Pope, traversing nearly three-quarters of a million miles, visiting more than 125 countries, being seen by more people than any person in human history, and ministering to more than six million people at once in the closing mass of World Youth Day 1995 in the Philippines; 
Whereas on January 8, 2001, the Speaker of the House of Representatives, J. Dennis Hastert, presented Pope John Paul II with the Congressional Gold Medal, the highest award that Congress can bestow upon any individual; 
Whereas in November 2003 the House of Representatives and the Senate unanimously agreed to House Concurrent Resolution 313, which called upon the President, on behalf of the United States, to present the Presidential Medal of Freedom to Pope John Paul II; 
Whereas on June 4, 2004, President George W. Bush traveled to the Vatican and presented Pope John Paul II with the Presidential Medal of Freedom, the highest civilian award of the United States Government; 
Whereas, even as Pope John Paul II struggled to regain his physical strength after suffering failings in his physical condition in early 2005, he continued to minister to the faithful, while suffering with grace and in silence; and 
Whereas up until the moment of his death on April 2, 2005, Pope John Paul II remained faithful and principled, inspiring a continuing defense of the unique dignity of every human life: Now, therefore, be it 
 
That the House of Representatives— 
(1)has learned with profound sorrow of the death of His Holiness Pope John Paul II; 
(2)expresses gratitude for the life of Pope John Paul II and the innumerable blessings manifested through his service;  
(3)commends the life’s work of Pope John Paul II, recognizing his enduring and historic contributions to the causes of freedom, human dignity, and peace in the world; 
(4)expresses condolences to the people of Poland for the loss of such an inspirational figure in Poland’s transformation from a totalitarian regime to democratic government; 
(5)extends its heartfelt sympathy to the more than one billion Catholics around the world, including more than sixty-six million Catholics in the United States, who looked to Pope John Paul II as Supreme Pontiff; and 
(6)calls upon the people of the United States to reflect on the life of Pope John Paul II during the worldwide period of remembrance following his death. 
2.The Clerk of the House of Representatives shall transmit an enrolled copy of this resolution to the Secretary of State with a request that the Secretary transmit it to the Papal Secretary of State at the Vatican. 
 
